UNITED STATES DISTRICT COURT
                                                                            MAR 2 6
WESTERN DISTRICT OF NEW YORK

                                                                        '^^AU^wenguth.
                                                                           -S^I^ISTRlCr
TERRENCE JAMES,

                     Plaintiff,
                                                         DECISION AND ORDER
              V.

                                                         6:I6-CV-06285 EAW
LT. BRADLY, South Port C.F.,

                     Defendant.




                                      INTRODUCTION


       Plaintiff Terrence James ("Plaintiff), proceeding pro se, is an inmate currently

housed at the Gouverneur Correctional Facility ("Gouverneur"). Plaintiff brings the instant

action pursuant to 42 U.S.C. § 1983 alleging that defendant Lt. Bradley' ("Defendant")

violated his procedural due process rights. (Dkt. 24). Presently before the Court is

Defendant's motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt.

25). For the reasons that follow. Defendant's motion is granted.

                                       BACKGROUND


       The following facts are taken from Plaintiffs Complaint (Dkt. I), Plaintiffs

Amended Complaint (Dkt. 24), and the documents incorporated by reference. As is

required at this stage ofthe proceedings, the Court treats Plaintiffs allegations as true. The

Court also takes judicial notice of the record from the administrative hearing at issue, see,


       Defendant's name is incorrectly spelled in the caption.

                                            - 1 -
e.g., Joseph v. Marche, No. 17-CV-6509-FPG, 2019 WL 1172382, at *2 n.2(W.D.N.Y.

Mar. 13, 2019)(taking judicial notice ofthe record ofa state prisoner disciplinary hearing

when deciding a 12(b)(6) motion); Thomas v. Westchester Cty. Heath Care Corp., 232 F.

Supp. 2d 273, 276(S.D.N.Y. 2002)("[T]he Court may take judicial notice of the records

ofstate administrative procedures, as these are public records, without converting a motion

to dismiss to one for summary judgment."(quotation omitted)), and ofthe Article 78 New

York state court filings related to the instant matter, see Pacherille v. Burns, No. 3:13-cv-

789 (GLS/DEP), 2014 WL 3040420, at *1 (N.D.N.Y. July 3, 2014)("A court may take

judicial notice of matters of public record, including .. . decisions in prior state court."

           Johnson v. Pugh, No. ll-CV-385, 2013 WL 3013661, at *2(E.D.N.Y. June 18,

2013))); Weizmann Inst. ofSci. v. Neschis, 229 F. Supp. 2d 234,247 n.20(S.D.N.Y. 2002)

(takingjudicial notice ofdocuments filed in New York state court when deciding a 12(b)(6)

motion).

       On March 3, 2014, Plaintiff was incarcerated at the Great Meadow Correctional

Facility ("Great Meadow"). (Dkt. 1 at 3). At approximately 11:00 a.m., he was removed

from the mess hall line and pat-frisked by a corrections officer. (Dkt. 25-1 at 36). During

the pat frisk, the corrections officer felt a lump in Plaintiffs pants near his buttocks. {Id.).

Plaintiff was then placed in wrist restraints and escorted to an interview room. {Id.). The

corrections officer conducted a strip search, but when he instructed Plaintiffto lean against

the wall and separate his buttocks. Plaintiff pushed off the wall and attempted to retrieve

an object from his anus. {Id.). The corrections officer used force to restrain Plaintiff and

noticed something had fallen from Plaintiffs buttocks onto the floor—two plastic bags that
contained a leafy green substance. {Id.). The corrections officer turned the substance over

for testing, and it was confirmed to be 23.4 grams of marijuana. {Id.).

       Plaintiff was admitted to a hospital drug unit at 12:04 p.m. on March 3,2014, and it

was determined that he had suffered no injuries from the officer's use of force. {Id. at 25,

61-62). Sergeant Woodruff ordered that a urinalysis drug exam be performed on Plaintiff.

{Id. at 92). At 6:40 a.m. on March 4, 2014, Officer Gebo went to Urinalysis DW Room 1

and took a urinalysis sample from Plaintiff. {Id. at 26). Plaintiff was then escorted from

the hospital unit to a Special Housing Unit("SHU")cell at 7:47 a.m. that same morning.

{Id. at 27; Dkt. 1 at 3). On April 8, 2014, the urine sample was tested twice, both times

returning a positive result for cannabinoids. (Dkt. 25-1 at 65).

       On April 9, 2014, after Plaintiff was transferred to the Southport Correctional

Facility ("Southport"), he received an inmate misbehavior report from Great Meadow

charging him with using a controlled substance in violation ofRule 113.24. (Dkt. 24 at 1).

On April 18, 2014, Defendant conducted a Tier III hearing regarding the misbehavior

report. {Id.). During the hearing. Plaintiff argued that the sample was not taken firom him

because it was taken from the inmate housed in E-7-27, and he was not in that cell at the

time the sample was collected. (Dkt. 25-1 at 66). Defendant found Plaintiff guilty ofdrug

use, and imposed a sentence of eight months confinement in the SHU, as well as eight

months loss of packages, headphones, commissary, phones, and visits. {Id. at 70-71).

       Plaintiff administratively appealed Defendant's decision on April 21, 2014. (Dkt.

24 at 2). On June 30, 2014, Defendant's sentence was modified, reducing his time in the

SHU to four months instead of eight. {Id.\ Dkt. 25-1 at 111).

                                           -3 -
       On July 30, 2014, Plaintiff filed an Article 78 Motion in the New York State

Supreme Court, Albany County challenging the hearing determination. (Dkt. 24 at 2). On

January 9, 2015, the petition was dismissed on procedural grounds, and on February 19,

2015, Plaintiff re-filed and served an amended petition pursuant to the state court's

instruction. {Id.). Defendant moved to dismiss the petition or in the alternative transfer it

to the New York State Supreme Court, Appellate Division, Third Department. {Id.). On

May 14, 2015, the Supreme Court issued an order oftransfer. {Id.).

       Sometime between when the case was transferred to the Appellate Division and

November 27, 2015, Plaintiffs hearing determination was administratively reversed, and

all references to the hearing were expunged from his institutional record. {Id. at 2-3);

James v. Prack, 137 A.D.3d 1390, 1391 (3d Dep't 2016). Plaintiff had been confined in

the SHU for 123 days. (Dkt. 24 at 3). On November 27, 2015, Defendant requested that

the Article 78 proceeding be dismissed as moot(Dkt. 24 at 2), and the Appellate Division

accordingly dismissed the state court proceeding on March 10, 2016. Prack, 137 A.D.3d

at 1391.


      Plaintiff filed the instant lawsuit on May 4, 2016. (Dkt. 1). On May 14, 2018,the

Court granted Plaintiff in forma pauperis status and, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A, dismissed all of Plaintiffs claims except his procedural

due process claim against Defendant. (Dkt. 14). On July 27, 2018, Plaintiff filed the

Amended Complaint. (Dkt. 24).

       On August 20, 2018, Defendant filed the motion to dismiss presently before the

Court(Dkt. 25), to which Plaintiff responded on September 17, 2018(Dkt. 27).

                                           -4-
                                        DISCUSSION


I.     Legal Standard


       "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt.,843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft,589 F.3d 542,546(2d Cir. 2009)(quoting Ashcroft v. Iqbal, 556 U.S.

662,678(2009)).

      "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to reliefrequires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen



                                            -5-
V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

II.     Motion to Dismiss


        Plaintiff claims that his procedural due process rights were violated by Defendant

during the disciplinary hearing because Defendant ignored evidence showing the urine

sample was obtained from a different prisoner. (Dkt. 24 at 2). The Court dismisses

Plaintiffs claim for the reasons that follow.

        The Fourteenth Amendment provides that "[n]o State shall... deprive any person

of life, liberty, or property, without due process of law[.]" U.S. Const, amend. XIV,§ 1.

"Although prison inmates necessarily have their liberty severely curtailed while

incarcerated, they are nevertheless entitled to certain procedural protections when

disciplinary actions subject them to further liberty deprivations such as loss of good-time

credit or special confinement that imposes an atypical hardship." Sira v. Morton,380 F.3d

57,69(2d Cir. 2004). "[D]ue process requires 'that there be some evidence to support the

findings made in the disciplinary hearing.'" Zavaro v. Coughlin,970 F.2d 1148,1152(2d

Cir. 1992). "This standard is extremely tolerant and is satisfied if'there is any evidence in

the record that supports' the disciplinary ruling." Sira, 380 F.3d at 69(quoting Friedl v.

City ofNew York, 210 F.3d 79, 85(2d Cir. 2000)).

        The Court finds the hearing record contains some evidence from which Defendant

could have found that Plaintiff was guilty of using drugs. The record contains a copy of

the logbook for the observation area of the second floor ofthe hospital. (Dkt. 25-1 at 20,

25-27). The logbook notes that Plaintiff was admitted to the hospital drug unit at

                                            -6-
12:04 p.m. on March 3, 2014, that Officer Gebo went to Urinalysis DW Room 1 and took

a urine sample from Plaintiffat 6:40 a.m. on March 4,2014, and that Plaintiff was escorted

from the unit at 7:47 a.m. that same morning. {Id. at 25-27). Defendant discussed these

logbook entries with Plaintiff at his disciplinary hearing. {Id. at 66). Additionally, the

record also contains the Request for Urinalysis form filled out by Officer Gebo, which

notes that he told Plaintiffthe underlying reason he was ordered to submit a urine specimen

was "suspicion," that Officer Gebo witnessed and obtained the specimen, and that the

inmate did not claim to be unable to submit the specimen in the presence of others. {Id. at

92). Moreover, Plaintiffs urine sample was tested twice, both times returning a positive

result for cannabinoids, {id. at 65); see, e.g., Rivera v. Wohlrab, 232 F. Supp. 117, 124

(S.D.N.Y. 2002)("[D]rug test results are considered valid evidence on which to base a

disciplinary decision."), and marijuana was found in Plaintiffs anus the day before the

urine sample was taken {id. at 36).

      Plaintiff alleges his due process rights were violated because some documents in the

hearing record allegedly show that Officer Gebo got the urine from whoever was residing

in cell E-7-27, and that Officer Gebo took the urine sample from a pan placed outside

Plaintiffs hospital room without having Plaintiff urinate into a sample cup for the

urinalysis test. (Dkt. 24 at 1; Dkt. 27 at 3-4). Even taking Plaintiffs allegations as true,

the Court is not persuaded by Plaintiffs contentions. The logbook entries, the positive

urinalysis test results, and the finding of marijuana in Plaintiffs anus the day before the

urinalysis test more than satisfy the requirement that there be some evidence from which

Defendant could have determined Plaintiff was guilty of using a controlled substance. See
Sira, 380 F.3d at 76 ("Judicial review of this 'some evidence' standard is narrowly

focused.... [I]t 'does not require examination of the entire record [or] independent

assessment of the credibility of witnesses[.]"'(quoting Superintendent, Mass. Corr. Inst,

Walpole V. Hill, All U.S. 445,455 (1985))).

       Additionally, Plaintiffs reliance on the "Request for Urinalysis" form filled out by

Sergeant Woodruff and Officer Gebo is misplaced. (Dkt. 24 at 2; Dkt. 25-1 at 92). While

the portion of the form where Sergeant Woodruff requests that the test be performed lists

Plaintiffs cell as E-7-27, the part of the form filled out by Officer Gebo does not state

where he went to take the sample, let alone that he went to cell E-7-27. (Dkt. 25-1 at 92).

Moreover, the form notes that Officer Gebo told Plaintiff the underlying reason he was

ordered to submit a urine specimen, that Officer Gebo witnessed and obtained the

specimen, and that Plaintiff did not claim to be unable to submit the specimen in the

presence of others. (Jd.)', see Superintendent, 472 U.S. at 455-56 ("Ascertaining whether

[the some evidence] standard is satisfied does not require ... weighing of the evidence.

Instead, the relevant question is whether there is any evidence in the record that could

support the conclusion reached by the [prison] disciplinary board.").

       Although the state case was transferred to the New York Appellate Division, and

not dismissed until Plaintiffs hearing determination was ultimately reversed, see Prack,

137 A.D.3d at 1391, such circumstances do not alter the Court's analysis. New York state

courts require that the evidence supporting a prisoner disciplinary determination be

"sufficiently relevant and probative to constitute substantial evidence." Foster v. Coughlin,

76 N.Y.2d 964, 966 (1990)(quotation and citation omitted). Such a standard is stricter

                                            -8-
than the "some evidence" standard used to analyze prisoner procedural due process claims

under federal law. See Sira, 380 F.3d at 76 n.9 (finding the state substantial evidence

requirement is sterner than the "some evidence" due process standard, and that

consequently the reversal of the disciplinary ruling does not automatically establish a

federal claim); Johnson v. Goord, 487 F. Supp. 2d 377, 382 n,l (S.D.N.Y. 2007)(same),

aff'd 305 F. App'x 815 (2d Cir. 2009). As discussed above, the record before Defendant

was more than enough to satisfy the "some evidence" standard. Accordingly, the Court

finds that Plaintiff has not properly alleged, nor could he allege, a claim that Defendant

violated his procedural due process rights.

                                      CONCLUSION


      For the forgoing reasons. Defendant's motion to dismiss (Dkt. 25)is granted. The

Clerk of Court is directed to enter judgment in favor of Defendant and close this case.

       SO ORDERED.




                                                    'halX
                                                    ELIZ^eHtA.^^(OIKIRD
                                                    Unit^States District Judge
Dated: March 25, 2019
       Rochester, New York




                                              -9-
